Citation Nr: 0933357	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of degenerative joint disease of the lumbar 
spine at L4-L5 and L5-S1, currently rated as 20 percent 
disabling prior to August 1, 2007, and 40 percent disabling 
therefrom.

2.  Entitlement to service connection for bilateral lower 
extremity radiculopathy as secondary to the service connected 
degenerative joint disease of the lumbar spine.

3.  Entitlement to an extension of a temporary total 
evaluation beyond August 1, 2007 based on surgical or other 
treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1976, and from March 1979 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in November 2006 and 
April 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

A hearing before the undersigned was held in May 2009.  A 
transcript has been associated with the claim file.

The issues of the evaluation of degenerative joint disease of 
the lumbar spine and entitlement to service connection for 
radiculopathy of the lower extremities as secondary to the 
service connected degenerative joint disease of the back are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant was granted a temporary total evaluation 
from March 16, 2007, to August 1, 2007, after undergoing 
surgical treatment for a service-connected back disability on 
March 16, 2007.

2.  Following lumbar surgery performed in March 2007, the 
appellant was not able to return to work until April 2008; 
thereafter his convalescence did not involve severe post-
operative residuals, application of a body cast, continued 
use of a wheelchair or crutches, house confinement or 
immobilization by cast of one or more joints. 


CONCLUSION OF LAW

The criteria for a 2-month extension (extended until October 
1, 2007) of a temporary total rating based on convalescence 
for residuals of back surgery performed in March 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 
4.29, 4.30 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

A May 2007 rating decision granted a temporary convalescence 
evaluation of 100 percent for the period from March 16, 2007, 
to June 1, 2007, based on the appellant's lumbar spine 
surgery, performed on March 16, 2007.  A rating decision in 
August 2007 granted an extension of the temporary 100 percent 
evaluation until August 1, 2007.  The appellant contends that 
his 100 percent evaluation should be continued past August 1, 
2007.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extension of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2), or 
(3) of this section.  Extensions of 1 or more months up to 6 
months beyond the initial 6 month period may be made under 
paragraph (a) (2) or (3) of this section upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30(b). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the Veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the Veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. 
West at 430.

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  See Seals, supra.

March 16, 2007, VA hospitalization records show that the 
appellant underwent lumbar spine surgery.  The March 20, 
2007, discharge summary indicates that the appellant was 
ambulatory at discharge and was to be followed up in the 
Neurosurgery clinic.  Discharge instructions stated that the 
appellant should not do any physical activity/work until 
given clearance.  It was further noted he should not stoop or 
bend and should not lift anything over 10 pounds.

VA outpatient treatment records of May 2007 show the 
appellant complained of back pain after his surgery with left 
lateral thigh pain.  It was noted that a CT of the back 
showed all hardware intact and was to start light physical 
therapy.  Finally, it was noted that the appellant could 
return to light duty work in 3 months post-op.  

A May 2007 letter form the appellant's VA physician stated 
that he should not return to work for a minimum of 3 months 
from the date of his surgical procedure.  A May 2007 
neurosurgery note stated that he needed to be off work for 4 
months.  

VA outpatient treatment records of August 2007 show 
complaints of radiculopathy on the right side with an onset 
two months after the surgery.  It was noted he was 
neurologically stable; that he felt better for some time 
after the surgery; he felt the surgery was a huge success; he 
was currently experiencing muscle spasms in his back; he had 
to be hospitalized for pain control; and, he had aggressively 
started back to walking and felt great but now felt that he 
overdid his exercise as he had bad back pain after aggressive 
walking.  He was prescribed physical therapy and was 
instructed to limit himself to light duty.  Later that same 
month it was noted that he would need to be off work until at 
least his follow up in 3 months.  

In October 2007 the appellant complained of sharp pain in his 
thighs and numbness in his left fifth finger, which started 
after the surgery.  Later that same month he complained that 
he could not put his own socks on because of limitation of 
motion in his back.  He stated that bending to the right hurt 
more.  It was noted that the numbness in his left fifth 
finger and left anterior and lateral thigh may have been due 
to positioning during the surgery and may improve in time.  
It was further noted that the numbness in the thigh could 
have been from meralgia paresthetica.

Additional records in October 2007 note that the appellant 
had been off work since his surgery in March at the advice of 
the neurosurgery clinic.  

February 2008 records note that the appellant had to go 
through a work hardening PT program before he can go back to 
full duty at work because of the nature of his occupation.  

In March 2008 the appellant underwent a VA examination.  He 
complained of intermittent back pain present every other day.  
He rated such pain at a severity of 7 out of 10.  He stated 
that the pain did not radiate.  He further reported decreased 
sensation to the anterior aspect of the left thigh.  The pain 
was worse when walking and in the evening.  He did not use 
assistive devices but used a brace.  He denied any flare ups, 
exacerbations or physician ordered bed rest in the past 12 
months.  He reported being laid off from work in October 2006 
and having back surgery in March 2007.  He had not been back 
to work since the surgery due to his back.  

Physical examination showed range of motion of forward 
flexion to 7 degrees, extension to 20 degrees, and bilateral 
rotation and bending to 30 degrees.  There was no change with 
repetition and there was pain on extremes of flexion.  He was 
mildly tender to palpation in the lumbar spine.  There was a 
well-healed longitudinal incision 11 centimeters long, with 
no signs of infection, erythema, edema or discharge.  It was 
not fixed to the underlying tissue and there was no muscle 
loss.  The examiner noted that it was conceivable that pain 
could further limit function as described, particularly with 
repetition, but he could not state the degrees of additional 
limitation of motion with any degree of medical certainty.  

Records in April 2008 show that the appellant was approved to 
start work.  He was working towards his commercial truck 
license.  The physician did not see nay reason why the 
appellant would be unable to drive a truck at that time.  

In a July 2008 letter, the appellant contends that he is 
entitled to a temporary total disability rating until he was 
released to work by the doctor in April 2008.  He stated that 
since his physicians recommended he be off work for 3 months, 
then 4 months, then another 3 months, that these should be 
added up to be 10 months of convalescence.  He further stated 
that throughout the year since his surgery he was not able to 
work and he needed to use a brace.

On review of the evidence of record, the Board finds that the 
appellant is entitled to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 due to surgical 
convalescence for his service-connected back disability.  
Specifically, a 2-month extension (to October 1, 2007) is 
warranted in this case. 

The evidence is clear that the appellant was not released to 
work until well after August 1, 2007.  Indeed, records in 
August 2007 show that the appellant's physician stated that 
he needed to be off work for an additional 3 months.  
Furthermore, the record reflects that the appellant was not 
released to work full time until April 2008.  Under the rule 
of Seals, the inability to work can establish the need for 
continuing convalescence.  See Seals, supra.  Therefore, the 
Board finds that the requirements for continuing 
convalescence, as discussed under 38 C.F.R. § 4.30(a)(1) are 
met through September 1, 2007.  See 38 C.F.R. § 4.30; see 
also Seals, supra.

However, a 2-month extension to October 1, 2007, is the 
maximum benefit that the Board is legally authorized to grant 
in this case.  In this regard the Board notes that 1, 2, or 3 
months beyond the initial 3 months may be made under 
paragraph (a) (1), (2), or (3) of 38 C.F.R. § 4.30.  The 
maximum extension beyond the initial 3 month period is an 
additional 3 months.  The appellant had been granted an 
extension through August 1, 2007 which was an extension of 1 
month beyond the initial 3 months from the first day of the 
month following his hospital discharge.  By this decision, 
the Board is granting an additional 2 month period of 
convalescence which awards the appellant the maximum 
extension allowed.  

Moreover, the Board notes that while the provisions of 38 
C.F.R. § 4.30 do, in limited circumstances, allow for 
extensions of up to six months for convalescence beyond the 
initial six-month period, this additional period can only be 
granted pursuant to subparagraphs (2) or (3) of 38 C.F.R. § 
4.30(a), and not under subparagraph (1).  Accordingly, an 
extension in excess of 2 months could only be granted based 
upon a showing of: surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) or immobilization by cast, without 
surgery, of one major joint or more.  Those circumstances are 
not shown in this case and accordingly, the Board has granted 
the maximum benefit permitted for the appellant under 38 
C.F.R. § 4.30.

In sum, the Board concludes that an extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 until September 1, 2007, but no later, is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A two month extension to October 1, 2007, but no longer, of a 
temporary total rating based on convalescence following 
surgery performed on March 16, 2007, for a service-connected 
back disability, is granted, subject to the regulations 
controlling payment of VA monetary benefits.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The appellant is seeking an increased evaluation for his 
service connected degenerative joint disease of the lumbar 
spine and entitlement to service connection for radiculopathy 
of the bilateral lower extremities as secondary to the 
service connected lumbar spine disability.  

At his May 2009 hearing, it was indicated that the appellant 
had received recent treatment for his back disability and 
that such records would reveal incontinence due to the back 
disability.  A review of the claim file shows that these 
records have not been associated with the claim file.  As 
they are pertinent both to the evaluation of the low back 
disability and to the question of service connection for 
radiculopathy, they must therefore be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
of the appellant's VA treatment records 
for treatment of his lumbar spine 
disability from April 2008 to the 
present.

2.  Following completion of the above 
development, the AMC should 
readjudicate the issues of entitlement 
to an increased evaluation for 
degenerative joint disease of the 
lumbar spine and entitlement to service 
connection for radiculopathy of the 
bilateral lower extremities.  If the 
benefit sought is not granted to the 
appellant's satisfaction, the AMC 
should issue a supplemental statement 
of the case to the appellant and his 
representative.  The requisite period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


